Citation Nr: 0725109	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  06-10 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

1.  Entitlement to reimbursement of unauthorized medical 
expenses incurred September 14, 2004 at Jackson County 
Memorial hospital.

2.  Entitlement to reimbursement of unauthorized medical 
expenses incurred September 14, 2004 and September 15, 2004 
at Comanche County Memorial Hospital.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1961 until 
December 1964.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2004 decision of the 
Department of Veterans Affairs (VA) Medical Center in 
Oklahoma City, Oklahoma.

In May 2007, the veteran and his spouse testified at a 
videoconference hearing which was chaired by the undersigned 
Veterans law judge.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.


FINDINGS OF FACT

1.  The veteran is not service connected for any condition.  
He does not participate in a rehabilitation program.  He is 
an enrolled participant in the VA healthcare system, and 
according to VA records had received VA healthcare services 
in the 24 months prior to September 2004.  

2.  The veteran received emergency medical care from the 
Jackson County Hospital on September 14, 2004 and from 
Comanche Country Hospital September 14-15, 2004, to include 
an emergency heart catheterization.    

3.  Due to the emergent nature of the veteran's condition, VA 
care was not feasibly available at the time the veteran 
received from the Jackson County Hospital on September 14, 
2004 and from Comanche Country Hospital September 14-15, 
2004.  

4.  The veteran has been held financially liable for the 
costs of care and an alternate payor such as insurance or 
through worker's compensation is not available.  



CONCLUSIONS  OF LAW

1.  The criteria for reimbursement or payment by VA of the 
cost of unauthorized medical services provided by Jackson 
County Memorial Hospital on September 14, 2004 have been met. 
38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. 
§§ 17.120, 17.1002 (2006).

2.  The criteria for reimbursement or payment by VA of the 
cost of unauthorized medical services provided by Comanche 
County Memorial Hospital September 14-15, 2004 have been met. 
38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. 
§§ 17.120, 17.1002 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking reimbursement of unauthorized medical 
care provided to him at the Comanche County Hospital between 
September 14, 2004 and September 15, 2004 and at Jackson 
Country Hospital on September 14, 2004.  Essentially, he 
contends that at on September 14, 2004 he was suffering from 
an acute cardiac condition and that the nearest VA facility 
able to handle his particular emergency was too far away to 
be feasibly available.  

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes. The Board will then address the issue on appeal and 
render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.                  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.
Crucially, the agency of original jurisdiction (AOJ) informed 
the veteran of VA's duty to assist him in the development of 
his claims in a letter dated March 31, 2006.   This letter 
advised the veteran of the provisions relating to the VCAA.  
Specifically, the veteran was advised in this letter that VA 
would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service medical 
records.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records not held by a Federal agency as long as he completed 
a release form for such.  The letter specifically informed 
the veteran that for records he wished for VA to obtain on 
his behalf he must provide enough information about the 
records so that VA can request them from the person or agency 
that has them.  
 
Finally, the Board notes that the March 2006 letter 
specifically notified the veteran that he could submit or 
describe any additional evidence that may be relevant to his 
claim.  The letter notified the veteran to "send us copies 
of any relevant evidence you have in your possession."  
[Emphasis in the original letter.]  This request complies 
with the "give us everything you've got" requirements of 38 
C.F.R. 
§ 3.159 (b) in that the veteran was informed that he could 
submit or identify evidence other than what was specifically 
requested by the AOJ. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].   

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the AOJ obtained the veteran's September 2004 
treatment records from Comanche County and Jackson County 
Hospitals, a letter from the veteran's private physician and 
an opinion of VA medical staff regarding the availability of 
VA care.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  In 
May 2007, the veteran presented personal testimony before the 
undersigned Veterans Law Judge at a videoconference hearing.  
A transcript of the hearing has been associated with the 
veteran's medical claims folder.   

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits

Analysis 

The veteran is seeking entitlement to reimbursement for 
medical care rendered to him by the Jackson County Hospital 
on September 14, 2004 and by Comanche County Hospital on 
September 14-15, 2004 relating to his coronary 
catheterization.    

At issue are two claims for reimbursement, one for treatment 
at Jackson County Hospital and the second for treatment at 
Comanche County Hospital.  As the two claims spring from a 
common set of events, they will be dealt with in a single 
discussion.

The record demonstrates that the veteran went to the 
emergency room at Jackson County Hospital on September 14, 
2004 suffering from chest pains.  The treating personnel at 
Jackson County Hospital determined that the veteran's heart 
condition required immediate care which was beyond the scope 
of treatment available at that hospital.  The veteran was 
therefore transferred to Comanche County Hospital for 
emergency cardiac catheterization.  Comanche County Hospital 
was selected for the transfer as it was the closest facility 
available to do the necessary emergency procedure.  In that 
regard, the Board notes that the nearest VA facility was 140 
miles from the veteran's home; Comanche County hospital was 
significantly closer, approximately 55 miles from the 
veteran's home.  

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private 
facility, it must first be determined whether the services 
for which payment is sought were authorized by VA.  See 38 
U.S.C.A. 
§ 1703(a).  If not, authorized, it must be determined whether 
the claimant is otherwise entitled to payment or 
reimbursement for services not previously authorized.  See 
38 U.S.C.A. §1728(a) and the Veterans Millennium Healthcare 
and Benefits Act, 38 U.S.C.A. § 1725.  See also Hennessey v. 
Brown, 7 Vet. App. 143 (1994).  

In this case, the veteran has not argued, nor does the 
evidence suggest, that prior authorization for private 
medical treatment on September 14th and 15th, 2004 was 
obtained. Thus, the pertinent issue is whether he is eligible 
for payment or reimbursement for medical services that were 
not previously authorized.  

The Board will explore 38 U.S.C.A. § 1728 and 1725 in turn.

38 U.S.C.A. § 1728

Under 38 U.S.C.A. § 1728, there is a three-prong test for 
meeting the requirements of entitlement to payment or 
reimbursement for unauthorized medical expenses.  Failure to 
satisfy any of the three criteria precludes VA from paying 
unauthorized medical expenses incurred at a private facility.  
See Zimick v. West, 11 Vet. App. 45, 49 (1998); see also 
Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton 
v. Brown, 7 Vet. App. 325, 327 (1995)

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions. There 
must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with 
and held to be aggravating an adjudicated service- connected 
disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or

(4) for any injury, illness, or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (2006); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2006); see also Zimick, supra.  

Evidence of record demonstrates that the care provided to the 
veteran was for a medical emergency, and that due to distance 
VA facilities were not feasibly available, thus meeting the 
requirements of subsections (b) and (c) of 38 C.F.R. 
§ 17.120.  However, the veteran does not meet any of the four 
criteria listed in 38 U.S.C.A. § 1728(a).  He is not 
participating in any VA rehabilitation program, he has not 
been granted a permanent total disability rating, and in 
fact, he is not service connected for any condition, 
therefore the care provided cannot be for a service connected 
disability or a disability aggravated by a service connected 
disability.  .   

The provisions in 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) [use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) 
[only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned].  Because the veteran 
has not met the requirements in subsection (a) of 38 C.F.R. 
§ 17.120,  reimbursement under 38 U.S.C.A. § 1728 is not 
available.  



The Veterans Millennium Healthcare and Benefits Act

The Board will also consider an alternate theory of 
reimbursement, the Veterans Millennium Healthcare and 
Benefits Act, 38 U.S.C.A. § 1725 (West 2002); 
see also 38 C.F.R. §§ 17.1000-1003 (2006).

To be eligible for reimbursement under the Millennium Act, 
the veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (as has been 
discussed above, 38 U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group of 
veterans, primarily those who receive emergency treatment for 
a service-connected disability).

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002 (emphasis added by 
the Board).

These criteria are conjunctive, not disjunctive; all criteria 
must be met.  
See Melson, supra.   For the reasons set out immediately 
below, the Board has determined that all the criteria are 
met.  

Beginning with criteria (a), it is undisputed that the 
services provided to the veteran were provided at a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.  

Regarding the veteran's condition on September 14, 2004, the 
veteran was treated for chest pains, diagnosed as unstable 
angina pectoris.  The  treatment was for a condition of such 
a nature, chest pains,  that a prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health.  In 
fact, in the January 2005 letter of the veteran's treating 
physician, the veteran's condition at the time of his 
admission at Comanche County hospital was described as "life 
threatening."  Further, the veteran was transferred from 
Jackson County hospital after staff there determined that 
they did not have the resources needed to effectively treat 
the veteran.  Criteria (b) is therefore also met. 

Moving to criteria (c), feasible availability of VA care, the 
Board notes that the November 2004 VA medical review 
determined that VA care was feasibly available.  This 
determination was based upon the veteran's self report that 
he had been experiencing chest pains for several days prior 
to seeking treatment.  The VA medical review reasoned that 
during that period of time, it would be expected that the 
veteran could have arranged for VA treatment at the nearest 
VA facility, which was some 140 miles away from his home.  

The Board has considered this opinion and finds that it is 
outweighed by the opinion of Dr. W. and the sworn testimony 
of the veteran.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001) [the 
Board may appropriately favor the opinion of one competent 
medical authority over another].

 Specifically, the veteran testified that although he had 
suffered from some minor chest pains in the days leading up 
to his emergency hospitalization, his condition on the 
morning of September 14, 2004 was qualitatively different 
than it had been on the preceding days.  See the hearing 
transcript, page 6.  Although the veteran as a layperson is 
not competent to relate his symptoms to a particular medical 
diagnosis, he is competent to report his symptoms.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Further, the evidence of record indicates that the veteran 
did not suffer from any pre-existing heart trouble.  The 
veteran has also testified that he does not even have a 
family history of heart trouble.  See transcript of the 
hearing, page 7.  In that context, it cannot be said that a 
prudent layperson would have considered using VA facilities 
prior to the onset of the emergency. 

Additionally, the opinion of Dr. W. (who unlike the VA 
reviewer had first hand knowledge of the severity of the 
veteran's condition on September 14, 2004) supports the 
proposition that VA healthcare services were unavailable.  As 
noted above, the nearest VA facility was at some distance 
from the veteran, Jackson County Hospital and Comanche County 
Hospital.  At that time of the veteran's arrival at Comanche 
County Hospital, his need for care was termed "immediate" 
by the attending staff.  

Accordingly, the Board finds that criteria (c) has been met 
and that VA care was not feasibly available.   

Moreover, the evidence clearly shows that safe discharge or 
transfer to a VA hospital was unavailable under the 
circumstances.  Jackson County hospital determined that the 
veteran needed to be taken to the nearest available cardiac 
care unit, that was 55 miles away at Comanche County 
hospital, not over 100 miles away at the VAMC.  Further, as 
indicated by Dr. W. the veteran was not stabilized until 
after the conclusion of the cardiac catheterization 
procedure.  Therefore, criteria (d) is also met.   

Turning now to paragraph (e), in November 2004, the medical 
center in Oklahoma City issued a determination that the 
veteran was enrolled in VA Health Care and had received 
treatment at a VA facility within the preceding 24 months.  
Therefore, this criteria is also met.   

Further, the veteran provided sworn testimony to the effect 
that he does not have other insurance which could be used to 
pay these expenses.  See the transcript of the May 2007 
hearing, page 5. As such, the veteran is financially liable 
to Jackson County and Comanche County Hospitals.  
Additionally, the evidence demonstrates that the veteran's 
cardiac condition was not the result of a workplace accident 
or injury. As noted above, he veteran is not eligible for 
reimbursement under 38 U.S.C. 1728.    Accordingly, the 
criteria set out in paragraphs (f)-(i) have all been met.  

In summary, for the reasons expressed above, the Board finds 
that the evidence supports reimbursement or payment for the 
unauthorized private medical care that the veteran received 
on September 14, 2004 from Jackson County Hospital and 
September 14-15 2004 from Comanche County Hospital under the 
provisions of 
38 U.S.C.A. § 1725.  The appeal is therefore granted.


ORDER

Entitlement to payment or reimbursement of the cost of 
unauthorized medical service provided to the veteran by 
Jackson County Hospital on September 14, 2004 is granted.  

 Entitlement to payment or reimbursement of the cost of 
unauthorized medical service provided to the veteran by 
Comanche Country Hospital September 14-15 2004 is granted.   



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


